dr   • ' '...,.\:,-,

        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of!   4
                                            UNITED STATES.DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                            v.

                                  Juan Hernandez-Castro                               Case Number: 3:19-mj-21543

                                                                                      Amber Rabon-Luna
                                                                                      Defendant's Attorney


         REGISTRATION NO. 84523298
         THE DEFENDANT:
          12:1 pleaded guilty to count( s) 1 of Complaint
                                                    ------'--------------------------
            0 was found guilty to count(s)
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                            Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

             D The defendant has been found not guilty on count( s)
                                                                                 -------------------
             0 Count(s)                                                                dismissed on the motion of the United States.
                                ------------------
                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         IZj TIME SERVED                         D --------~-days
             12:1 Assessment: $10 WAIVED    12:1 Fine: WAIVED
             12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                                                      charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change cif name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.


                                                               FILED
                                               ~·
                                                    .~·
                                                                APR 0 9 2019
          Received                ./~.·-
                            ~n=us=M~~-........~+--CLERf{, U.S. DISTRICT COURT            0   BU ROBERT N. BLOCK
                                                     SOUTHERN DISTRICT OF CALIFORNI
                                                     BY                      DEPUT
                                                                                       ITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                    3:19-mj-21543
